          Case MDL No. 2980 Document 5 Filed 10/30/20 Page 1 of 3



                                BEFORE THE
                      UNITED STATES JUDICIAL PANEL ON
                         MULTIDISTRICT LITIGATION

In re: VeroBlue Farms USA, Inc. Litigation
(No. II)                                     MDL No. 2980



      PLAINTIFF’S MOTION TO WITHDRAW PLAINTIFF’S MOTION FOR
         TRANSFER OF ACTION TO THE NORTHERN DISTRICT OF
         TEXAS PURSUANT TO 28 U.S.C. § 1407 FOR COORDINATED
              OR CONSOLIDATED PRETRIAL PROCEEDINGS
              Case MDL No. 2980 Document 5 Filed 10/30/20 Page 2 of 3



        COMES NOW Plaintiff VeroBlue Farms USA, Inc. (“Plaintiff”) in the actions pending in

the Southern District of New York and the Northern District of Texas, by and through its

undersigned counsel, and hereby seeks an order of the Panel dismissing the Motion for Transfer

of Action to the Northern District of Texas Pursuant to 28 U.S.C. § 1407 for Coordinated or

Consolidated Pretrial Proceedings (“Motion to Transfer”) without prejudice.

        On October 23, 2020, Plaintiff filed its Motion to Transfer seeking to create an MDL in

the case of In re VeroBlue Farms USA, Inc., MDL No. 2980. The Motion to Transfer sought to

transfer or consolidate two actions pending in the Southern District of New York (“New York

Action”) and the Northern District of Texas (“Texas Action”) to the Northern District of Texas.

Since the filing of the Motion to Transfer, the parties in both the New York Action and the Texas

Action stipulated to a discovery protocol that seeks to eliminate duplicative discovery efforts and

streamline discovery in both the New York and Texas Actions. The protocol was executed on

October 29, 2020. Further, certain defendants to the other actions have asserted that this Motion

to Transfer will serve as a basis to delay discovery, and, while Plaintiff disagrees with this

assertion, Plaintiff seeks to avoid this dispute.

        In light of the newly-executed discovery protocol executed between the parties, Plaintiff

respectfully requests that its Motion to Transfer be withdrawn.


Dated: October 30, 2020                                   Respectfully Submitted,


                                                          THOMPSON COBURN LLP

                                                          /s/ Robert H. Lang
                                                          Robert H. Lang
                                                          rhlang@thompsoncoburn.com
                                                          Caroline Pritikin
                                                          cpritikin@thompsoncoburn.com
                                                          55 East Monroe, 37th Floor
                                                          Chicago, IL 60603


                                                    -2-
Case MDL No. 2980 Document 5 Filed 10/30/20 Page 3 of 3



                               312-346-7500
                               312-580-2201 (fax)

                               Nicole L. Williams
                               nwilliams@thompsoncoburn.com
                               Jasmine Wynton
                               jwynton@thompsoncoburn.com
                               2100 Ross Avenue, Suite 600
                               Dallas, TX 75201
                               972-629-7100

                               Attorneys for Plaintiff VeroBlue Farms
                               USA, Inc.




                         -3-
